Citation Nr: 0600753	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-00 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Houston, Texas, VA Regional Office (RO).   

The Board notes that on a VA Form 9, received in November 
2003, the veteran noted that he would, "defer on hearing."  
Thus, there has been no request for a hearing.  


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss 
disability was denied in a January 1969 rating decision.  The 
veteran did not file a notice of disagreement.  

2.  Since the prior January 1969 rating decision, which 
denied service connection for a bilateral hearing loss 
disability, evidence that relates to an unestablished fact 
necessary to substantiate the claim has been presented or 
secured.  

3.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service.  

4.  Tinnitus was not manifest in service and is not 
attributable to service.  

5.  Disability due to hypertension is not attributable to a 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The January 1969 decision, which denied entitlement to 
service connection for a bilateral hearing loss disability is 
final.  Evidence submitted since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103.

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).

4.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the appellant in May 2005 and August 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the May 2005 
and August 2005 notices, the August 2005 supplemental 
statement of the case issued constituted subsequent process.  
The veteran has not shown how any error was prejudicial.  
Moreover, the essential fairness of the adjudication was not 
affected.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of entitlement to service connection for a hearing 
loss disability was previously addressed and denied by the 
AOJ in January 1969.  At the time of the prior decision, the 
record included the service records, post-service medical 
records, and statements from the veteran.  The evidence was 
reviewed and service connection for a hearing loss disability 
was denied based on a finding that the veteran did not have a 
hearing loss disability in service and a hearing loss 
disability was not shown.  No notice of disagreement was 
filed and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

At the time of the prior decision, the record showed no in-
service hearing loss disability and no post-service hearing 
loss disability.  The separation examination report showed 
normal hearing and he specifically denied having or having 
had hearing loss.  A January 1969 VA examination report 
reflected normal hearing.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a hearing 
loss disability.  The evidence submitted since the prior 
final denial in January 1969 is new and material.  VA 
examinations, dated in October 1998 and December 2004 reflect 
a hearing loss disability.  The records added cure one of the 
evidentiary defects and are probative of the issue regarding 
service connection for a hearing loss disability, and thus, 
the claim is reopened.  

II.  Service Connection 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss Disability and Tinnitus

Analysis

In this case, the evidence reflects a bilateral hearing loss 
disability and tinnitus.  Thus, the pivotal determination is 
whether a hearing loss disability or tinnitus is related to 
service.  

Service medical records are negative for a hearing loss 
disability or tinnitus.  The August 1965 service entrance 
examination report shows the ears and drums were normal.  
Audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
-
-5
LEFT
0
0
0
-
-5

His hearing was assigned a profile of "1."  He denied 
having or having had ear trouble.  

At separation in August 1967, the ears and drums were normal.  
Audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
-
0
LEFT
5
10
0
-
5

The veteran's hearing was assigned a profile of "1."  He 
specifically denied having or having had hearing loss and ear 
trouble.  

The Board notes that the veteran has asserted that his 
hearing loss disability and tinnitus are a result of noise 
exposure during service, to include combat.  The Board is 
aware that the veteran is a combat veteran.  The record 
reflects he was awarded a Combat Infantryman Badge and his DD 
Form 214 shows his military occupational specialty (MOS) was 
light weapons infantryman.  Thus, he entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2002).  The 
statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, 
if consistent with the circumstances, 
conditions, or hardships of such 
service, notwithstanding the fact that 
there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Board accepts that the veteran was exposed to noise and 
could have experienced ringing and decreased auditory acuity 
during combat.  As noted, however, he had normal hearing at 
separation in September 1967.  Significantly, on VA 
examination in January 1969, the VA examiner specifically 
noted the veteran had normal hearing and ear examination was 
normal.  Discrimination ability was 100 percent correct on 
the right and 100 percent correct on the left.  The Board 
notes that while the December 1998 VA examination report 
notes the veteran's report of his scout dog having lost his 
hearing due to a percussion grenade, the veteran made no 
mention of himself having been involved in that incident or 
of having sustained acoustic trauma in association with the 
cited explosion.  The Board notes that on VA examination in 
December 2004, he asserted hearing loss and tinnitus were a 
result of artillery firing, not an explosion.  His first 
reference to having sustained acoustic trauma during service 
is in his May 2003 notice of disagreement.  Regardless, at 
separation, his hearing was normal and he specifically denied 
having or having had hearing loss.  The initial diagnosis of 
a hearing loss disability and tinnitus is in 1998, decades 
after service.  The December 2004 VA examination report notes 
he had noise exposure in association with post service 
employment.  

The veteran is competent to report he noticed hearing loss 
and tinnitus in service, which he reported when he filed his 
May 2003 notice of disagreement.  In fact, the Board accepts 
that the veteran was exposed to noise during combat and that 
he experienced periods of hearing loss and tinnitus during 
service.  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
for both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Thus, the veteran's combat status allows him to 
allege hearing loss and tinnitus in service.  Whether such 
was chronic or is related to service requires competent 
evidence.  The Board notes that the December 1998 VA 
examination report notes the veteran is employed at a medical 
facility.  He is not, however, shown to have medical 
expertise and his opinion in regard to etiology is not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  

The Board notes the veteran has established a current hearing 
loss disability in accordance with VA regulation.  See 38 
C.F.R. § 3.385 (mandating that impaired hearing will be 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94%).  An October 1998 VA examination report notes an 
assessment of hearing loss with tinnitus, an April 2003 VA 
treatment record reflects a diagnosis of mild to moderate 
bilateral sensorineural hearing loss, and the December 2004 
VA audio examination results show that the veteran meets the 
standard for disability.  The defect in his claim, however is 
a lack of competent evidence of a nexus to his service.  
Significantly, the December 2004 VA examiner specifically 
stated that it was not at least as likely as not that hearing 
loss and tinnitus were related to noise exposure during 
service.  The Board finds the opinion of the VA audiological 
examiner to be more probative than the veteran's lay opinion, 
and consistent with the record.  The examiner reviewed the 
claims file, noted normal hearing at separation, and no 
reference to tinnitus during service.  He specifically noted 
that the etiology of tinnitus was unknown and that it was not 
likely that a hearing loss disability was related to service.  

The evidence does not show that he has a hearing loss 
disability or tinnitus as a result of noise exposure, to 
include acoustic trauma during service, including combat 
service.  He had normal hearing at separation in 1967, normal 
hearing in January 1969, and discrimination ability was 100 
percent correct on the right and 100 percent correct on the 
left.  Clearly, neither hearing loss nor tinnitus was 
manifest in service or within the initial post-service year.  
The initial evidence of a hearing loss disability and 
tinnitus is in 1998, decades after service.  The Board notes 
a remarkable gap in time between the veteran's separation 
from service and the first objective evidence of a hearing 
loss disability or tinnitus.  

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record.  Specifically, he denied 
hearing loss and ear trouble at separation.  Such evidence is 
far more reliable than an unsupported remote claim.  

In summary, the evidence establishes no hearing loss 
disability or tinnitus during service, normal hearing at 
separation, no hearing loss disability within the initial 
post service year, and a competent and probative opinion that 
the veteran's hearing loss disability and tinnitus are most 
likely not related to service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  

Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2005).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2005).

Initially, the Board notes that the veteran has not claimed 
that hypertension was incurred in or aggravated by service 
but has limited his appeal to secondary service connection.  
In his May 2002 claim, he asserted that hypertension is 
caused by his service-connected diabetes mellitus.  Except as 
provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2005).  This includes an increase in disability.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Thus, in this case, in order to 
warrant service connection for hypertension, the evidence 
must show that the veteran's service-connected diseases or 
injuries either caused or aggravated hypertension.

In this case, the veteran is service-connected for diabetes 
mellitus .  Hypertension was shown on VA examination in 
October 1998.  In a December 2004 VA opinion, the physician 
specifically stated that hypertension was not aggravated by 
diabetes mellitus.  The examiner noted that the record 
reflected the veteran had had hypertension prior to having 
been diagnosed with diabetes mellitus.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that hypertension is related to service-connected diabetes 
mellitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The competent evidence is the 
December 2004 VA opinion.  That examiner reviewed the claims 
file and established that hypertension is not related to a 
service-connected disease or injury.  Such evidence is far 
more probative than the veteran's unsupported lay opinion.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.








ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral hearing loss disability is 
granted.  

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.  

Service connection for hypertension is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


